 In the MatterofPACIFICCOAST FABRICATORS, INC.,andUNITEDBROTHERHOOD OF WELDERS,CUTTERS &HELPERS OFAMERICA, LOCAL 37(INDEPENDENT)Case No. R-4572.Decided January 2, 1943Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question:refusal to accord recognition because of alleged existing contract; contractheld no bar to, when rival organization gave notice to Company prior to auto-matic renewal date ; Council designation placed' on ballot at request of localswhose interests *ere identical and who operated jointly through the Council;election necessary.Unit Appropriate for CollectiveBargaining:all production employees, excludingoffice employees and supervisory personnel; stipulation as to.Mr. George W. Trammel, Jr.,of Long Beach, Calif., for the Com-pany.Mr. Clore Warne,of Los Angeles, Calif., for the Welders.M11r.Arthur Garrett,of Los Angeles, Calif., for the Iron Workersand Boilermakers.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Brotherhood ofWelders, Cutters & Helpers of America, Local 37, herein called theWelders, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Pacific Coast FabricatorsInc., Los Angeles, California, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Robert C. Moore, Trial Examiner. Said hearing washeld at Los Angeles, California, on November 13, 1942.The Com-pany, the Welders, International Association of Bridge, Structuraland Ornamental Iron Workers, Shopmen's Local No. 509, A. F. of L.,herein called the Iron Workers, and International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, Local 92,46 N. L. it. B., No. 75.624 PACIFIC COAST FABRICATORS,INC.625A. F. ofL., herein called the Boilermakers,appeared,participated, andwere afforded full opportunity to be heard,to examine,.and cross-'examine witnesses,and to introduce evidence bearing on the issues.,The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.On December 15, 1942, the Boilermakers requested oral argument'before the Board. Said request was denied.Upon the entire record in the case, the Board makes the following:tFIN DINGS OF, FACTI.THE BUSINESS OF THE COMPANYPacific Coast Fabricators, Inc., a California corporation operatinga plant at Los Angeles, California, is engaged in the manufacture ofproducts for the United States Navy. In 1942, up to July 27, theCompany purchased approximately 4,000 tons of steel and 300 tonsof welding rod, approximately 95 percent of which was transportedto its Los Angeles plant from points outside the State of California.All products manufactured by'tlie Company are delivered to the UnitedStates Navy.H. THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Welders, Cutters &Helpers ofAmerica,Local 37, is a labor organization admittingtomembershipemployeesof the Company.InternationalAssociation of Bridge, Structuraland OrnamentalIron Workers, Shopmen's Local No. 509,is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America,is a labororganization affiliated with the Amer-ican Federation of Labor, admitting to membership employees of theCompany.III. TIIEQUESTION CONCERNINGREPRESENTATIONLate in 1941, the Pacific Coast Elevator Company, herein called theElevator Company, commenced operations under contracts with theUnited States Navy at its plant in Los Angeles.As the volume of pro-duction for the Navy increased, the president of the Elevator Com-'pany and two other individuals decided to organize a corporation forthe sole purpose of carrying out these Navy contracts.Accordingly, onFebruary 19, 1942, they formed and incorporated the Company in-'volved herein, each of them, securing a one-third interest.,50408 "-4 ;-vo1 41-40 X626DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 5, 1942, before the present Company had been or-ganized, the,Elevator Company and the Iron Workers entered into aclosed-shop contract covering substantially the same group of em-ployees now sought to be represented by the Welders. The contractprovided that it was to remain in effect for 1 year, and from year toyear thereafter in the absence of a notice of termination by either partyat least 4 months prior to the end of any yearly contract period (Febru-ary 5).At the time of the execution of the contract, the ElevatorCompany had only 29 persons in its employ, since production underthe Navy contracts was in its initial stage.On March 26, 1942, the present Company purchased the shop facili-ties and equipment 'of the Elevator Company, took over the latter'scontracts with the Navy, and, on March 27, adopted the collectivebargalnirg agreement with the Iron Workers.Before this had beendone, however, and at a time when the transfer from the ElevatorCompany to the present Company was contemplated, a representative,of theWelders advised the superintendent of the plant that a majorityof the production employees had designated the Welders as theirexclusive bargaining agent and requested that when the new Companytook over, it enter into a collective bargaining agreement with theWelders.This request was made on or about March 20 and wasrenewed on or about March 23, 1942. On the first occasion, the super-intendent stated that lie was not then in a position to recognize anyother labor organization because he did not know whether the con-tract with the Iron Workers would carry over to the new Company.On the second occasion, the superintendent took the position that hehad no present authority to sign a contract.The business of the Company has increased since its inception andthe plant has been enlarged from time to time. Thus, on July 31, 1942,the Company employed approximately 150 persons and on October 20,1942, approximately 305.On the basis of the above facts, we find that the contract constitutesno bar to a present determination of representatives since the Com-pany had notice of the Welders' claim prior to October 5, the automaticrenewal date of the contract.'A statement of the regional Director, introduced in evidence at thehearing, indicates that the Welders and the Iron Workers each repre-sents a substantial number of employees in the unit hereinafter foundappropriate.2'SeeMatter of P'rscrd Steel Car Companil.IncandSteelWorkersOrgantzinq Committee,41 N 1, R B6; ,t'"tier of Ar-Nail E7°ctric Appliance CorporationandInternationalUnion Unstrd Anto,n,b'e. A-rorrf,, d Agri u-lw al Implement Workers of America;Local12,(C.I:O),41N L R B 1239,2The Regional Director stated that the Welders submitted 176 authorization cards, allbearing apparently g-'nume signatures and dates from June to August 1942;of these, 124 PACIFIC COAST FABRICATORS, INC.627We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelat ions Act.IV.THE APPROPRIAIE UNITWe find, in accordance with a stipulation of the unions, that allproduction employees of the Company, excluding all office employeesand supervisory personnel, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.3V. THE DETERMINATION OF REPRESENTATIVESThe Iron Workers and the Boilermakers expressed the desire to be;designated jointly on the ballot.Although the Iron Workers is oper-ating under a, closed-shop contract with the Company, it has permittedthe Company to'employ a substantial number of members of the Boiler-makers, and the Welders agreed that the Boilermakers has a substan-tial interest in this proceeding.4The Iron Workers and the Boiler-makers are members of the Los Angeles Metal Trades Council, A. F.of L., which negotiates joint collective bargaining contracts for itsconstituents.Since it appears that the interests of both unions, areidentical in that they will operate jointly through the Metal TradesCouncil, we shall grant their request and shall employ the following,designation on the ballot: Los Angeles Metal Trades Council, A. F.,ofL. [International Association of Bridge, Structural and Orna-mental Iron Workers, Shopmen's Local No. 509-International Broth-erhood of Boilermakers, Iron Shipbuilders & Helpers of America,Local 92].We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.-bear(r the names of persons whose names appear on the Company's pay roll of October 20,1942.The Regional Director, further stated that the Iron Workers submitted 114 applica-tion-for-membership cards, all bearing apparently genuine original signatures, and 74 baaringdates from January to August 1942; of these, 56 bear thenamesof persons whose names,appear on the Company's pay roll of October 20, 1942, which pay roll contains the names of305 employees.The names of 38 of the signatories appear on the c'iid; of bith unionsOnthe basis of a statement of a representative of the Boi'ermakers, made at the hearing, to theeffect that 100 of its members are presently employed by the Company, the Welders stipu-lated that the Boilermakers have a substantial interest in this proceedingThe Company expressed no opposition to the stipulated unit, which is substantially thesameas that piovided for in the contract with the Iron Workers.-'See footnote 2 628DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations-Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Coast Fabri-cators, Inc., Los Angeles,-California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days,from the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropuaate in Section IV, above, whawere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who, did not work duringsaid pay-roll period 'because they,were ill or on vacation or tempo-rarily laid off, and including employees in the armed services of the'United States who present themselves in person at the polls, but ex'_eluding employees who have since quit or been discharged for cause,to determine whether they desire to be represented by United Broth-erhood of Welders, Cutters & Helpers of America, Local 37 (Inde-pendent), or by Los Angeles Metal Trades Council, A. F. of L. [Inter-'nationalAssociation of Bridge, Structural and Ornamental IronWorkers,Shopmen's Local No. 509, International Brotherhood ofBoilermakers,Iron Shipbuilders&Helpers of America, Local 92], forthe purposes of collective bargaining,or by neither.